Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                          Document     Page 1 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                          Document     Page 2 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                          Document     Page 3 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                          Document     Page 4 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                          Document     Page 5 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                          Document     Page 6 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                          Document     Page 7 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                          Document     Page 8 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                          Document     Page 9 of 64
                       Case 19-31007                  Doc 1            Filed 12/30/19 Entered 12/30/19 14:43:49                                                  Desc Main
                                                                        Document     Page 10 of 64
 Fill in this information to identify your case:

 Debtor 1                   Shawn M. Bombard
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Tiffany Paige Bombard
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  DISTRICT OF MASSACHUSETTS

 Case number
 (if known)                                                                                                                                                        Check if this is an
                                                                                                                                                                   amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                  Your assets
                                                                                                                                                                  Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................     $            185,635.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................          $             45,376.66

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................     $            231,011.66

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                  Your liabilities
                                                                                                                                                                  Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                      $            108,218.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                            $                     0.00

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                              $             25,008.25


                                                                                                                                     Your total liabilities $                133,226.25


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................               $               5,435.74

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                           $               5,395.91

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                     Desc Main
                                                                  Document     Page 11 of 64
 Debtor 1      Shawn M. Bombard
 Debtor 2      Tiffany Paige Bombard                                                      Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                          $         6,503.91


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $              0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $              0.00

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $              0.00

       9d. Student loans. (Copy line 6f.)                                                                 $              0.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $              0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$              0.00


       9g. Total. Add lines 9a through 9f.                                                           $                 0.00




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                       Case 19-31007                     Doc 1              Filed 12/30/19 Entered 12/30/19 14:43:49                                        Desc Main
                                                                             Document     Page 12 of 64
 Fill in this information to identify your case and this filing:

 Debtor 1                    Shawn M. Bombard
                             First Name                                 Middle Name                    Last Name

 Debtor 2                    Tiffany Paige Bombard
 (Spouse, if filing)         First Name                                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                      DISTRICT OF MASSACHUSETTS

 Case number                                                                                                                                                       Check if this is an
                                                                                                                                                                   amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                            12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                            What is the property? Check all that apply
        570 Granby Road                                                                Single-family home                         Do not deduct secured claims or exemptions. Put
        Street address, if available, or other description                                                                        the amount of any secured claims on Schedule D:
                                                                                       Duplex or multi-unit building
                                                                                                                                  Creditors Who Have Claims Secured by Property.
                                                                                       Condominium or cooperative

                                                                                       Manufactured or mobile home
                                                                                                                                  Current value of the         Current value of the
        South Hadley                      MA        01075-0000                         Land                                       entire property?             portion you own?
        City                              State              ZIP Code                  Investment property                               $185,635.00                  $185,635.00
                                                                                       Timeshare
                                                                                                                                  Describe the nature of your ownership interest
                                                                                       Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                Who has an interest in the property? Check one    a life estate), if known.
                                                                                       Debtor 1 only
        Hampshire                                                                      Debtor 2 only
        County                                                                         Debtor 1 and Debtor 2 only
                                                                                                                                       Check if this is community property
                                                                                       At least one of the debtors and another         (see instructions)
                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:
                                                                                Assessed Value $170,700.00


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
    pages you have attached for Part 1. Write that number here...........................................................................=>                        $185,635.00


 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                                  Schedule A/B: Property                                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                    Best Case Bankruptcy
                  Case 19-31007                   Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                                       Desc Main
                                                                  Document     Page 13 of 64
 Debtor 1        Shawn M. Bombard
 Debtor 2        Tiffany Paige Bombard                                                                              Case number (if known)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Land Rover                                Who has an interest in the property? Check one                 Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Discovery                                       Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2004                                            Debtor 2 only                                            Current value of the      Current value of the
         Approximate mileage:                  96,000                Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
         Good Condition
                                                                     Check if this is community property                                $2,078.00                  $2,078.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes

  4.1    Make:       Maxum 1800                                Who has an interest in the property? Check one
                                                                                                                              Do not deduct secured claims or exemptions. Put
                                                                                                                              the amount of any secured claims on Schedule D:
         Model:      Mercury Cruiser                                 Debtor 1 only                                            Creditors Who Have Claims Secured by Property.
         Year:       2007                                            Debtor 2 only                                            Current value of the      Current value of the
                                                                     Debtor 1 and Debtor 2 only                               entire property?          portion you own?
         Other information:                                          At least one of the debtors and another
                                                                     Check if this is community property                              $5,500.00                    $5,500.00
          18 foot Boat and Trailer                                   (see instructions)




 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>                  $7,578.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                   Current value of the
                                                                                                                                                     portion you own?
                                                                                                                                                     Do not deduct secured
                                                                                                                                                     claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Normal Householding Furnishings                                                                                                 $1,350.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
      No
        Yes. Describe.....

                                    Television, computer, printer, cell phones                                                                                        $618.00


8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
        No
        Yes. Describe.....

Official Form 106A/B                                                       Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                             Best Case Bankruptcy
                   Case 19-31007                             Doc 1               Filed 12/30/19 Entered 12/30/19 14:43:49                              Desc Main
                                                                                  Document     Page 14 of 64
 Debtor 1         Shawn M. Bombard
 Debtor 2         Tiffany Paige Bombard                                                                                       Case number (if known)

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....

                                            Wearing apparel                                                                                                           $1,000.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Wedding Rings, watch, necklaces and earrings (some costume)
                                            nothing over $500.00                                                                                                        $625.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            Black Lab                                                                                                                     $55.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                            $3,648.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash on hand                             $38.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

Official Form 106A/B                                                                       Schedule A/B: Property                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                  Case 19-31007                      Doc 1        Filed 12/30/19 Entered 12/30/19 14:43:49                                 Desc Main
                                                                   Document     Page 15 of 64
 Debtor 1         Shawn M. Bombard
 Debtor 2         Tiffany Paige Bombard                                                                           Case number (if known)


                                                   Checking Account
                                          17.1.    - Shawn                      Berkshire Bank Account Number Ending 5153                                    $0.01


                                                   Savings Account -            Easthampton Savings Bank Account Ending
                                          17.2.    Shawn                        #1517                                                                        $9.92


                                                   Checking Account             Easthampton Savings Bank, Account Number
                                          17.3.    - Joint                      Ending 1492                                                                $22.63


                                                   Checking Account             Florence Savings Bank, Account number
                                          17.4.    - Tiffany                    ending #0595                                                               $52.99


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                     Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
        No
        Yes. Give specific information about them...................
                                   Name of entity:                                                                 % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                                Institution name:

                                          401K                                  John Hancock, Contract No. 46643                                       $30,308.33


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
        No
        Yes. .....................                                              Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...




Official Form 106A/B                                                     Schedule A/B: Property                                                              page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                       Desc Main
                                                                  Document     Page 16 of 64
 Debtor 1       Shawn M. Bombard
 Debtor 2       Tiffany Paige Bombard                                                                  Case number (if known)

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                     Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured
                                                                                                                                    claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......




                                                         Anticipated Tax Refund                              Federal                              $2,750.00


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                           Surrender or refund
                                                                                                                                     value:

                                         Boston Mutual Life Insurance                         Ethan and Morgan
                                                                                              Bombard                                               $968.78


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........



Official Form 106A/B                                                 Schedule A/B: Property                                                             page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                   Case 19-31007                         Doc 1            Filed 12/30/19 Entered 12/30/19 14:43:49                                               Desc Main
                                                                           Document     Page 17 of 64
 Debtor 1         Shawn M. Bombard
 Debtor 2         Tiffany Paige Bombard                                                                                                 Case number (if known)

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................            $34,150.66


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:    Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:          Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                      $0.00

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................            $185,635.00
 56. Part 2: Total vehicles, line 5                                                                            $7,578.00
 57. Part 3: Total personal and household items, line 15                                                       $3,648.00
 58. Part 4: Total financial assets, line 36                                                                  $34,150.66
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $45,376.66              Copy personal property total           $45,376.66

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                      $231,011.66




Official Form 106A/B                                                               Schedule A/B: Property                                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
                       Case 19-31007              Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                             Desc Main
                                                                  Document     Page 18 of 64
 Fill in this information to identify your case:

 Debtor 1                  Shawn M. Bombard
                           First Name                       Middle Name                 Last Name

 Debtor 2                  Tiffany Paige Bombard
 (Spouse if, filing)       First Name                       Middle Name                 Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MASSACHUSETTS

 Case number
 (if known)                                                                                                                               Check if this is an
                                                                                                                                          amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                    4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

      570 Granby Road South Hadley, MA                               $185,635.00                                               Mass. Gen. Laws c.188, §§ 1,
      01075 Hampshire County                                                                                                   3
      Assessed Value $170,700.00                                                           100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                          any applicable statutory limit


      2004 Land Rover Discovery 96,000                                 $2,078.00                                 $2,078.00     Mass. Gen. Laws c. 235, §
      miles                                                                                                                    34(16)
       Good Condition                                                                      100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                          any applicable statutory limit

      2007 Maxum 1800 Mercury Cruiser                                  $5,500.00                                 $5,500.00     Mass. Gen. Laws c. 235, §
       18 foot Boat and Trailer                                                                                                34(17)
      Line from Schedule A/B: 4.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

      Normal Householding Furnishings                                  $1,350.00                                 $1,350.00     Mass. Gen. Laws c.235, §
      Line from Schedule A/B: 6.1                                                                                              34(2)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

      Television, computer, printer, cell                                 $618.00                                  $618.00     Mass. Gen. Laws c.235, §
      phones                                                                                                                   34(2)
      Line from Schedule A/B: 7.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                      page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                                Desc Main
                                                                  Document     Page 19 of 64
 Debtor 1    Shawn M. Bombard
 Debtor 2    Tiffany Paige Bombard                                                                       Case number (if known)

     Brief description of the property and line on             Current value of the   Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Schedule A/B

     Wearing apparel                                                  $1,000.00                                  $1,000.00        Mass. Gen. Laws c.235, §
     Line from Schedule A/B: 11.1                                                                                                 34(1)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Wedding Rings, watch, necklaces                                     $625.00                                   $625.00        Mass. Gen. Laws c. 235, §
     and earrings (some costume)                                                                                                  34(18)
     nothing over $500.00                                                                  100% of fair market value, up to
     Line from Schedule A/B: 12.1                                                          any applicable statutory limit

     Black Lab                                                            $55.00                                    $55.00        Mass. Gen. Laws c.235, §
     Line from Schedule A/B: 13.1                                                                                                 34(4)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Cash on hand                                                         $38.00                                    $38.00        Mass. Gen. Laws c. 235, §
     Line from Schedule A/B: 16.1                                                                                                 34(15)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Checking Account - Shawn:                                              $0.01                                     $0.01       Mass. Gen. Laws c. 246, §
     Berkshire Bank Account Number                                                                                                28A
     Ending 5153                                                                           100% of fair market value, up to
     Line from Schedule A/B: 17.1                                                          any applicable statutory limit

     Savings Account - Shawn:                                               $9.92                                     $9.92       Mass. Gen. Laws c. 246, §
     Easthampton Savings Bank Account                                                                                             28A
     Ending #1517                                                                          100% of fair market value, up to
     Line from Schedule A/B: 17.2                                                          any applicable statutory limit

     Checking Account - Joint:                                            $22.63                                    $22.63        Mass. Gen. Laws c. 246, §
     Easthampton Savings Bank, Account                                                                                            28A
     Number Ending 1492                                                                    100% of fair market value, up to
     Line from Schedule A/B: 17.3                                                          any applicable statutory limit

     Checking Account - Tiffany: Florence                                 $52.99                                    $52.99        Mass. Gen. Laws c. 246, §
     Savings Bank, Account number                                                                                                 28A
     ending #0595                                                                          100% of fair market value, up to
     Line from Schedule A/B: 17.4                                                          any applicable statutory limit

     401K: John Hancock, Contract No.                                $30,308.33                                $30,308.33         Mass. Gen. Laws c. 235 § 34A
     46643
     Line from Schedule A/B: 21.1                                                          100% of fair market value, up to
                                                                                           any applicable statutory limit

     Federal: Anticipated Tax Refund                                  $2,750.00                                  $2,750.00        Mass. Gen. Laws c. 235, §
     Line from Schedule A/B: 28.1                                                                                                 34(17)
                                                                                           100% of fair market value, up to
                                                                                           any applicable statutory limit

     Boston Mutual Life Insurance                                        $968.78                                   $968.78        Mass. Gen. Laws c.175, § 125;
     Beneficiary: Ethan and Morgan                                                                                                Mass. Gen. Laws c. 175, § 126
     Bombard                                                                               100% of fair market value, up to
     Line from Schedule A/B: 31.1                                                          any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                         page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                 Desc Main
                                                                  Document     Page 20 of 64
 Debtor 1    Shawn M. Bombard
 Debtor 2    Tiffany Paige Bombard                                                              Case number (if known)

 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                   page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                       Case 19-31007              Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                                     Desc Main
                                                                  Document     Page 21 of 64
 Fill in this information to identify your case:

 Debtor 1                   Shawn M. Bombard
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Tiffany Paige Bombard
 (Spouse if, filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MASSACHUSETTS

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
 2.1     Berkshire Bank                           Describe the property that secures the claim:                 $15,162.00              $185,635.00                     $0.00
         Creditor's Name                          Credit Line Secured

         Attn: Bankruptcy
                                                  As of the date you file, the claim is: Check all that
         P.O. Box 1308                            apply.
         Pittsfield, MA 01202                         Contingent
         Number, Street, City, State & Zip Code       Unliquidated
                                                      Disputed
 Who owes the debt? Check one.                    Nature of lien. Check all that apply.
     Debtor 1 only                                    An agreement you made (such as mortgage or secured
                                                       car loan)
     Debtor 2 only
       Debtor 1 and Debtor 2 only                     Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another          Judgment lien from a lawsuit
       Check if this claim relates to a               Other (including a right to offset)
       community debt

                                 Opened
                                 05/14 Last
 Date debt was incurred          Active 06/19              Last 4 digits of account number        0001




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
                  Case 19-31007                    Doc 1            Filed 12/30/19 Entered 12/30/19 14:43:49                                  Desc Main
                                                                     Document     Page 22 of 64
 Debtor 1 Shawn M. Bombard                                                                                    Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Tiffany Paige Bombard
               First Name                  Middle Name                      Last Name


 2.2     Berkshire Bank                             Describe the property that secures the claim:                    $93,056.00           $185,635.00             $0.00
         Creditor's Name                            570 Granby Road South Hadley, MA
                                                    01075 Hampshire County
         Attn: Bankruptcy                           Assessed Value $170,700.00
                                                    As of the date you file, the claim is: Check all that
         P.O. Box 1308                              apply.
         Pittsfield, MA 01202                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)

       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)
       community debt

                                 Opened
                                 12/13 Last
                                 Active
 Date debt was incurred          6/01/19                     Last 4 digits of account number         0001



   Add the dollar value of your entries in Column A on this page. Write that number here:                                   $108,218.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                  $108,218.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                       Case 19-31007              Doc 1           Filed 12/30/19 Entered 12/30/19 14:43:49                                            Desc Main
                                                                   Document     Page 23 of 64
 Fill in this information to identify your case:

 Debtor 1                   Shawn M. Bombard
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Tiffany Paige Bombard
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              DISTRICT OF MASSACHUSETTS

 Case number
 (if known)                                                                                                                                               Check if this is an
                                                                                                                                                          amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

 Part 2:        List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.

           Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim

 4.1          Baystate Medical Center                                 Last 4 digits of account number         4748                                                           $588.08
              Nonpriority Creditor's Name
              759 Chestnut Street                                     When was the debt incurred?             12/18
              Springfield, MA 01199
              Number Street City State Zip Code                       As of the date you file, the claim is: Check all that apply
              Who incurred the debt? Check one.
                  Debtor 1 only                                           Contingent
                  Debtor 2 only                                           Unliquidated
                  Debtor 1 and Debtor 2 only                              Disputed
                  At least one of the debtors and another             Type of NONPRIORITY unsecured claim:

                  Check if this claim is for a community                  Student loans
              debt                                                       Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                         report as priority claims

                  No                                                      Debts to pension or profit-sharing plans, and other similar debts

                  Yes                                                     Other. Specify   Medical




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 1 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              24329                                                Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                                       Desc Main
                                                                  Document     Page 24 of 64
 Debtor 1 Shawn M. Bombard
 Debtor 2 Tiffany Paige Bombard                                                                          Case number (if known)

 4.2      Capital One                                                Last 4 digits of account number       6214                                               $185.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 07/17
          P.O. Box 30285
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.3      Capital One                                                Last 4 digits of account number       8329                                               $405.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 10/15
          P.O. Box 30285
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.4      CBCS                                                       Last 4 digits of account number       9932                                               $300.00
          Nonpriority Creditor's Name
          P.O. Box 2724                                              When was the debt incurred?           5/18
          Columbus, OH 43216-2724
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                                       Desc Main
                                                                  Document     Page 25 of 64
 Debtor 1 Shawn M. Bombard
 Debtor 2 Tiffany Paige Bombard                                                                          Case number (if known)

 4.5      Chase Card Services                                        Last 4 digits of account number       8423                                             $3,514.02
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 11/12
          P.O. Box 15298
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.6      Citibank, N.A.                                             Last 4 digits of account number       8206                                             $5,845.35
          Nonpriority Creditor's Name
          c/o JH Portfolio Debt Equities                             When was the debt incurred?           11/17
          Dept. 130764
          P.O. Box 1259
          Oaks, PA 19456
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.7      Citibank, N.A./Best Buy                                    Last 4 digits of account number       2024                                             $1,475.00
          Nonpriority Creditor's Name
          c/o Portfolio Recovery/Bankr                               When was the debt incurred?           Opened 08/18
          120 Corporate Blvd
          Norfolk, VA 23502
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                                       Desc Main
                                                                  Document     Page 26 of 64
 Debtor 1 Shawn M. Bombard
 Debtor 2 Tiffany Paige Bombard                                                                          Case number (if known)

 4.8      Citibank, N.A./Home Depot                                  Last 4 digits of account number       7880                                             $1,634.08
          Nonpriority Creditor's Name
          Midland Credit Management, Inc                             When was the debt incurred?           11/18
          350 Camino De La Reina
          Suite 100
          San Diego, CA 92108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.9      Credit One Bank                                            Last 4 digits of account number       9886                                               $660.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept.                                     When was the debt incurred?           Opened 11/17
          P.O. Box 98873
          Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Credit Card


 4.1
 0        CT Valley Oral Surgery Assoc.                              Last 4 digits of account number       6499                                               $280.00
          Nonpriority Creditor's Name
          c/o Transworld Systems, Inc.                               When was the debt incurred?           9/18
          500 Virginia Dr. Suite 514
          Fort Washington, PA 19034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                                       Desc Main
                                                                  Document     Page 27 of 64
 Debtor 1 Shawn M. Bombard
 Debtor 2 Tiffany Paige Bombard                                                                          Case number (if known)

 4.1
 1        Diversified Consultants, Inc.                              Last 4 digits of account number       1367                                               $119.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 12/18
          P.O. Box 679543
          Dallas, TX 75267
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Collection Attorney Att Mobility


 4.1
 2        Eastern Account System, Inc.                               Last 4 digits of account number       4152                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 12/15
          P.O. Box 837
          Newtown, CT 06470
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical Debt Jefferson Radio


 4.1
 3        Holyoke Hospital                                           Last 4 digits of account number       4637                                               $600.00
          Nonpriority Creditor's Name
          c/o CBCS                                                   When was the debt incurred?           9/17
          P.O. Box 2724
          Columbus, OH 43216-2724
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                                       Desc Main
                                                                  Document     Page 28 of 64
 Debtor 1 Shawn M. Bombard
 Debtor 2 Tiffany Paige Bombard                                                                          Case number (if known)

 4.1
 4        Holyoke Hospital                                           Last 4 digits of account number       4281                                               $446.23
          Nonpriority Creditor's Name
          c/o CBCS                                                   When was the debt incurred?           4/17
          P.O. Box 2724
          Columbus, OH 43216-2724
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 5        James Levine Associates PC                                 Last 4 digits of account number       3246                                                 $60.00
          Nonpriority Creditor's Name
          9 College Street, Suite 6                                  When was the debt incurred?           4/19
          South Hadley, MA 01075
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 6        Jefferson Radiology, P.C.                                  Last 4 digits of account number       9824                                               $384.00
          Nonpriority Creditor's Name
          P.O. Box 95000-3655                                        When was the debt incurred?           10/19
          Philadelphia, PA 19195-3655
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                                       Desc Main
                                                                  Document     Page 29 of 64
 Debtor 1 Shawn M. Bombard
 Debtor 2 Tiffany Paige Bombard                                                                          Case number (if known)

 4.1
 7        Jefferson Radiology, PC                                    Last 4 digits of account number       7371                                                 $16.07
          Nonpriority Creditor's Name
          P.O. Box 95000-3655                                        When was the debt incurred?           7/18
          Philadelphia, PA 19195-3655
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 8        Paper City Emergency Physician                             Last 4 digits of account number       6605                                               $378.39
          Nonpriority Creditor's Name
          c/o Phoenix Financial Services                             When was the debt incurred?           Opened 03/19
          8902 Otis Avenue, Ste 103A
          Indianapolis, IN 46236-1450
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.1
 9        Paper City Emergency Physician                             Last 4 digits of account number       8895                                               $321.84
          Nonpriority Creditor's Name
          c/o Radius Global Solutions                                When was the debt incurred?           10/16
          P.O. Box 390915
          Minneapolis, MN 55439-0915
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                                       Desc Main
                                                                  Document     Page 30 of 64
 Debtor 1 Shawn M. Bombard
 Debtor 2 Tiffany Paige Bombard                                                                          Case number (if known)

 4.2
 0        Paper City Emergency Physician                             Last 4 digits of account number       9850                                             Unknown
          Nonpriority Creditor's Name
          c/o Transword Sys Inc./33                                  When was the debt incurred?           6/15
          Attn: Compliance Dept.
          P.O. Box 15618
          Avonmore, PA 15618
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.2
 1        Pro Bill                                                   Last 4 digits of account number       7151                                               $296.16
          Nonpriority Creditor's Name
          P.O. Box 2078                                              When was the debt incurred?           07/19
          Huntington, WV 25720-2078
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical


 4.2
 2        Radiology & Imaging                                        Last 4 digits of account number       8305                                               $156.01
          Nonpriority Creditor's Name
          c/o Action Collection Agency                               When was the debt incurred?           4/19
          P.O. Box 902
          Middleboro, MA 02346-0902
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify   Medical




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                                         Desc Main
                                                                  Document     Page 31 of 64
 Debtor 1 Shawn M. Bombard
 Debtor 2 Tiffany Paige Bombard                                                                           Case number (if known)

 4.2
 3         River Valley Dental                                       Last 4 digits of account number         0035                                                       $277.91
           Nonpriority Creditor's Name
           63 East Street                                            When was the debt incurred?             4/19
           Hadley, MA 01035-9790
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Medical


 4.2
 4         Wells Fargo Dealer Services                               Last 4 digits of account number         9897                                                     $7,066.11
           Nonpriority Creditor's Name
           Attn: Bankruptcy                                          When was the debt incurred?             Opened 06/15
           P.O. Box 19657
           Irvine, CA 92623
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Automobile (Repossessed May 8, 2019)

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Baystate Medical Center                                       Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 415555                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Boston, MA 02241-5555
                                                               Last 4 digits of account number                    4748

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank                                              Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 c/o LVNV Funding/Research Cap.                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 10497
 Greenville, SC 29603
                                                               Last 4 digits of account number                    886

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank                                              Line 4.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 60500                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 City of Industry, CA 91716-0500
                                                               Last 4 digits of account number                    886

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                              Page 9 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                                         Desc Main
                                                                  Document     Page 32 of 64
 Debtor 1 Shawn M. Bombard
 Debtor 2 Tiffany Paige Bombard                                                                          Case number (if known)

 Capital One Bank (USA), N.A.                                  Line 4.2 of (Check one):                   Part 1: Creditors with Priority Unsecured Claims
 c/o Alliance One                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 4850 Street Rd., Suite 300
 Feasterville Trevose, PA 19053
                                                               Last 4 digits of account number                  8247

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank (USA), N.A.                                  Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 c/o AllianceOne                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 3111
 Southeastern, PA 19398-3111
                                                               Last 4 digits of account number                  7574

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Capital One Bank (USA), N.A.                                  Line 4.3 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 c/o Alliance One                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 4850 Street Rd., Suite 300
 Feasterville Trevose, PA 19053
                                                               Last 4 digits of account number                  7574

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Chase Bank USA, N.A.                                          Line 4.5 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 c/o Nationwide Credit, Inc.                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 14581
 Des Moines, IA 50306-3581
                                                               Last 4 digits of account number                  8423

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citibank, N.A./Best Buy                                       Line 4.7 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 c/o Portfolio Recovery Assoc.                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 12914
 Norfolk, VA 23541
                                                               Last 4 digits of account number                  2024

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citibank/N.A.                                                 Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 c/o Frontline Asset Strategies                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 2700 Snelling Avenue N
 Ste 250
 Saint Paul, MN 55113
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CT Valley Oral Surgey Assoc                                   Line 4.10 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 285 High Street                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Greenfield, MA 01301
                                                               Last 4 digits of account number                  6499

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Holyoke Hospital                                              Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o CBCS                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Dept. 5
 P.O. Box 1280
 Oaks, PA 19456-1280
                                                               Last 4 digits of account number                  4637

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Holyoke Hospital                                              Line 4.14 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o CBCS                                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 C24
 P.O. Box 1280
 Oaks, PA 19456-1280
                                                               Last 4 digits of account number                  5584

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Paper City Emergency Physician                                Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 10 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                                         Desc Main
                                                                  Document     Page 33 of 64
 Debtor 1 Shawn M. Bombard
 Debtor 2 Tiffany Paige Bombard                                                                          Case number (if known)

 c/o Phoenix Financial Services                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 ONPHXF01
 P.O. Box 1280
 Oaks, PA 19456-1280
                                                               Last 4 digits of account number                    6605

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Paper City Emergency Physician                                Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Radius Global Solutions                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 1259, Dept. #120957
 Oaks, PA 19456
                                                               Last 4 digits of account number                    3002

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Phoenix Financial Services LLC                                Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Phoenix Financial Services LLC                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 361450
 Indianapolis, IN 46236
                                                               Last 4 digits of account number                    6605

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Radiology & Imaging                                           Line 4.22 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o Action Collection Agency                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 16 Commerce Blvd., Unit #4
 Middleboro, MA 02346
                                                               Last 4 digits of account number                    8305

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo Auto                                              Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 17900                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Denver, CO 80217-0900
                                                               Last 4 digits of account number                    9897

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Wells Fargo Auto                                              Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 33068                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Raleigh, NC 27636
                                                               Last 4 digits of account number                    9897

 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                           0.00
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                           0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                           0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                           0.00

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                           0.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                    25,008.25

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                    25,008.25



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 11 of 11
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                       Case 19-31007               Doc 1           Filed 12/30/19 Entered 12/30/19 14:43:49                         Desc Main
                                                                    Document     Page 34 of 64
 Fill in this information to identify your case:

 Debtor 1                  Shawn M. Bombard
                           First Name                         Middle Name              Last Name

 Debtor 2                  Tiffany Paige Bombard
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:               DISTRICT OF MASSACHUSETTS

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.      Do you have any executory contracts or unexpired leases?
              No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.      List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
        example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
        and unexpired leases.


         Person or company with whom you have the contract or lease                      State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code
  2.1
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.2
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.3
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.4
           Name


           Number        Street

           City                                     State                   ZIP Code
  2.5
           Name


           Number        Street

           City                                     State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                       Case 19-31007                 Doc 1            Filed 12/30/19 Entered 12/30/19 14:43:49              Desc Main
                                                                       Document     Page 35 of 64
 Fill in this information to identify your case:

 Debtor 1                   Shawn M. Bombard
                            First Name                            Middle Name       Last Name

 Debtor 2                   Tiffany Paige Bombard
 (Spouse if, filing)        First Name                            Middle Name       Last Name


 United States Bankruptcy Court for the:                 DISTRICT OF MASSACHUSETTS

 Case number
 (if known)                                                                                                                   Check if this is an
                                                                                                                              amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                    12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:

    3.1                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




    3.2                                                                                                Schedule D, line
                Name
                                                                                                       Schedule E/F, line
                                                                                                       Schedule G, line
                Number             Street
                City                                      State                      ZIP Code




Official Form 106H                                                              Schedule H: Your Codebtors                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                      Case 19-31007         Doc 1         Filed 12/30/19 Entered 12/30/19 14:43:49                             Desc Main
                                                           Document     Page 36 of 64


Fill in this information to identify your case:

Debtor 1                      Shawn M. Bombard

Debtor 2                      Tiffany Paige Bombard
(Spouse, if filing)

United States Bankruptcy Court for the:       DISTRICT OF MASSACHUSETTS

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation            Fork Truck Driver                          Cafeteria Staff and Driver
       Include part-time, seasonal, or
       self-employed work.                   Employer's name       Specialized Carrier, Inc.                  Town of South Hadley

       Occupation may include student        Employer's address                                               116 Main Street
       or homemaker, if it applies.                                230 Meadow Road                            School Business Office, 2nd Floor
                                                                   Hyde Park, MA 02136                        South Hadley, MA 01075

                                             How long employed there?         18 years                                 4 Years School/2 Years
                                                                                                                       TKD

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1        For Debtor 2 or
                                                                                                                          non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        5,048.33       $         1,629.16

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00      +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      5,048.33             $   1,629.16




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
              Case 19-31007             Doc 1        Filed 12/30/19 Entered 12/30/19 14:43:49                                  Desc Main
                                                      Document     Page 37 of 64

Debtor 1   Shawn M. Bombard
Debtor 2   Tiffany Paige Bombard                                                                 Case number (if known)



                                                                                                     For Debtor 1          For Debtor 2 or
                                                                                                                           non-filing spouse
     Copy line 4 here                                                                     4.         $      5,048.33       $         1,629.16

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        683.45       $           199.38
     5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $             0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $        173.33       $            28.38
     5d.    Required repayments of retirement fund loans                                  5d.        $        157.21       $             0.00
     5e.    Insurance                                                                     5e.        $          0.00       $             0.00
     5f.    Domestic support obligations                                                  5f.        $          0.00       $             0.00
     5g.    Union dues                                                                    5g.        $          0.00       $             0.00
     5h.    Other deductions. Specify:                                                    5h.+       $          0.00 +     $             0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $          1,013.99       $           227.76
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          4,034.34       $        1,401.40
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00   $                0.00
     8b. Interest and dividends                                                           8b.        $              0.00   $                0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00   $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00   $                0.00
     8e. Social Security                                                                  8e.        $              0.00   $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                    0.00   $                0.00
     8g. Pension or retirement income                                                     8g. $                     0.00   $                0.00
     8h. Other monthly income. Specify:                                                   8h.+ $                    0.00 + $                0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $                  0.00   $                 0.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              4,034.34 + $       1,401.40 = $            5,435.74
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                      12.    $           5,435.74
                                                                                                                                       Combined
                                                                                                                                       monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                     Schedule I: Your Income                                                       page 2
              Case 19-31007                Doc 1         Filed 12/30/19 Entered 12/30/19 14:43:49                                     Desc Main
                                                          Document     Page 38 of 64


Fill in this information to identify your case:

Debtor 1                 Shawn M. Bombard                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2                 Tiffany Paige Bombard                                                                 A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   DISTRICT OF MASSACHUSETTS                                                  MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s      Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age              live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  12                   Yes
                                                                                                                                             No
                                                                                   Daughter                             15                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                              866.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                            160.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            240.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                            120.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
            Case 19-31007                  Doc 1         Filed 12/30/19 Entered 12/30/19 14:43:49                                      Desc Main
                                                          Document     Page 39 of 64

Debtor 1     Shawn M. Bombard
Debtor 2     Tiffany Paige Bombard                                                                     Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 570.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 146.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 547.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                830.00
8.    Childcare and children’s education costs                                                 8. $                                                155.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                160.00
10.   Personal care products and services                                                    10. $                                                 140.00
11.   Medical and dental expenses                                                            11. $                                                 270.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 330.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                 260.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    4.33
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  127.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Excise Tax (Land Rover)                                                       16. $                                                  10.58
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Shawn's Cigarettes                                                  21. +$                                                375.00
      Pet care and Veterinary bills                                                               +$                                                85.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       5,395.91
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,395.91
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               5,435.74
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,395.91

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                  39.83

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 40 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 41 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 42 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 43 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 44 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 45 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 46 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 47 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 48 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 49 of 64
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                  Desc Main
                                                                  Document     Page 50 of 64
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                    for family farmers or                                                 certain kinds of improper conduct described in the
                    fishermen                                                             Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                    Desc Main
                                                                  Document     Page 51 of 64


        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                    Desc Main
                                                                  Document     Page 52 of 64
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-31007                    Doc 1          Filed 12/30/19 Entered 12/30/19 14:43:49                 Desc Main
                                                                  Document     Page 53 of 64
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 54 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 55 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 56 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 57 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 58 of 64
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 59 of 64
    Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                             Document     Page 60 of 64

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      BAYSTATE MEDICAL CENTER
                      759 CHESTNUT STREET
                      SPRINGFIELD, MA 01199


                      BAYSTATE MEDICAL CENTER
                      P.O. BOX 415555
                      BOSTON, MA 02241-5555


                      BERKSHIRE BANK
                      ATTN: BANKRUPTCY
                      P.O. BOX 1308
                      PITTSFIELD, MA 01202


                      CAPITAL ONE
                      ATTN: BANKRUPTCY
                      P.O. BOX 30285
                      SALT LAKE CITY, UT 84130


                      CAPITAL ONE BANK
                      C/O LVNV FUNDING/RESEARCH CAP.
                      P.O. BOX 10497
                      GREENVILLE, SC 29603


                      CAPITAL ONE BANK
                      P.O. BOX 60500
                      CITY OF INDUSTRY, CA 91716-0500


                      CAPITAL ONE BANK (USA), N.A.
                      C/O ALLIANCE ONE
                      4850 STREET RD., SUITE 300
                      FEASTERVILLE TREVOSE, PA 19053


                      CAPITAL ONE BANK (USA), N.A.
                      C/O ALLIANCEONE
                      P.O. BOX 3111
                      SOUTHEASTERN, PA 19398-3111


                      CBCS
                      P.O. BOX 2724
                      COLUMBUS, OH 43216-2724


                      CHASE BANK USA, N.A.
                      C/O NATIONWIDE CREDIT, INC.
                      P.O. BOX 14581
                      DES MOINES, IA 50306-3581
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 61 of 64


                  CHASE CARD SERVICES
                  ATTN: BANKRUPTCY
                  P.O. BOX 15298
                  WILMINGTON, DE 19850


                  CITIBANK, N.A.
                  C/O JH PORTFOLIO DEBT EQUITIES
                  DEPT. 130764
                  P.O. BOX 1259
                  OAKS, PA 19456


                  CITIBANK, N.A./BEST BUY
                  C/O PORTFOLIO RECOVERY/BANKR
                  120 CORPORATE BLVD
                  NORFOLK, VA 23502


                  CITIBANK, N.A./BEST BUY
                  C/O PORTFOLIO RECOVERY ASSOC.
                  P.O. BOX 12914
                  NORFOLK, VA 23541


                  CITIBANK, N.A./HOME DEPOT
                  MIDLAND CREDIT MANAGEMENT, INC
                  350 CAMINO DE LA REINA
                  SUITE 100
                  SAN DIEGO, CA 92108


                  CITIBANK/N.A.
                  C/O FRONTLINE ASSET STRATEGIES
                  2700 SNELLING AVENUE N
                  STE 250
                  SAINT PAUL, MN 55113


                  CREDIT ONE BANK
                  ATTN: BANKRUPTCY DEPT.
                  P.O. BOX 98873
                  LAS VEGAS, NV 89193


                  CT VALLEY ORAL SURGERY ASSOC.
                  C/O TRANSWORLD SYSTEMS, INC.
                  500 VIRGINIA DR. SUITE 514
                  FORT WASHINGTON, PA 19034


                  CT VALLEY ORAL SURGEY ASSOC
                  285 HIGH STREET
                  GREENFIELD, MA 01301
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 62 of 64


                  DIVERSIFIED CONSULTANTS, INC.
                  ATTN: BANKRUPTCY
                  P.O. BOX 679543
                  DALLAS, TX 75267


                  EASTERN ACCOUNT SYSTEM, INC.
                  ATTN: BANKRUPTCY
                  P.O. BOX 837
                  NEWTOWN, CT 06470


                  HOLYOKE HOSPITAL
                  C/O CBCS
                  P.O. BOX 2724
                  COLUMBUS, OH 43216-2724


                  HOLYOKE HOSPITAL
                  C/O CBCS
                  DEPT. 5
                  P.O. BOX 1280
                  OAKS, PA 19456-1280


                  HOLYOKE HOSPITAL
                  C/O CBCS
                  C24
                  P.O. BOX 1280
                  OAKS, PA 19456-1280


                  JAMES LEVINE ASSOCIATES PC
                  9 COLLEGE STREET, SUITE 6
                  SOUTH HADLEY, MA 01075


                  JEFFERSON RADIOLOGY, P.C.
                  P.O. BOX 95000-3655
                  PHILADELPHIA, PA 19195-3655


                  JEFFERSON RADIOLOGY, PC
                  P.O. BOX 95000-3655
                  PHILADELPHIA, PA 19195-3655


                  PAPER CITY EMERGENCY PHYSICIAN
                  C/O PHOENIX FINANCIAL SERVICES
                  8902 OTIS AVENUE, STE 103A
                  INDIANAPOLIS, IN 46236-1450
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 63 of 64


                  PAPER CITY EMERGENCY PHYSICIAN
                  C/O RADIUS GLOBAL SOLUTIONS
                  P.O. BOX 390915
                  MINNEAPOLIS, MN 55439-0915


                  PAPER CITY EMERGENCY PHYSICIAN
                  C/O TRANSWORD SYS INC./33
                  ATTN: COMPLIANCE DEPT.
                  P.O. BOX 15618
                  AVONMORE, PA 15618


                  PAPER CITY EMERGENCY PHYSICIAN
                  C/O PHOENIX FINANCIAL SERVICES
                  ONPHXF01
                  P.O. BOX 1280
                  OAKS, PA 19456-1280


                  PAPER CITY EMERGENCY PHYSICIAN
                  C/O RADIUS GLOBAL SOLUTIONS
                  P.O. BOX 1259, DEPT. #120957
                  OAKS, PA 19456


                  PHOENIX FINANCIAL SERVICES LLC
                  PHOENIX FINANCIAL SERVICES LLC
                  P.O. BOX 361450
                  INDIANAPOLIS, IN 46236


                  PRO BILL
                  P.O. BOX 2078
                  HUNTINGTON, WV 25720-2078


                  RADIOLOGY & IMAGING
                  C/O ACTION COLLECTION AGENCY
                  P.O. BOX 902
                  MIDDLEBORO, MA 02346-0902


                  RADIOLOGY & IMAGING
                  C/O ACTION COLLECTION AGENCY
                  16 COMMERCE BLVD., UNIT #4
                  MIDDLEBORO, MA 02346


                  RIVER VALLEY DENTAL
                  63 EAST STREET
                  HADLEY, MA 01035-9790
Case 19-31007   Doc 1   Filed 12/30/19 Entered 12/30/19 14:43:49   Desc Main
                         Document     Page 64 of 64


                  WELLS FARGO AUTO
                  P.O. BOX 17900
                  DENVER, CO 80217-0900


                  WELLS FARGO AUTO
                  P.O. BOX 33068
                  RALEIGH, NC 27636


                  WELLS FARGO DEALER SERVICES
                  ATTN: BANKRUPTCY
                  P.O. BOX 19657
                  IRVINE, CA 92623
